Citation Nr: 0125070	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  00-01 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine.

2.  Entitlement to an increased rating for residuals of a 
right bimalleolar ankle fracture with degenerative joint 
disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to April 
1991.  Further, the record reflects that he had over 20 years 
of prior service with the National Guard, which would have 
included various periods of inactive duty training and active 
duty for training (ACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) 
from a January 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the veteran's claims for service 
connection for degenerative joint disease of the lumbosacral 
spine and a rating in excess of 10 percent for residuals of a 
right ankle fracture.  An RO decision in February 2000 
granted service connection for degenerative joint disease of 
the right ankle, which was rated with the already service-
connected residuals of a right ankle fracture; the rating 
remained 10 percent.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in July 2001, a transcript of 
which is of record.

As an additional matter, the Board notes that the veteran had 
filed a Notice of Disagreement to a June 1999 rating decision 
which denied his claims of service connection for 
degenerative joint disease of both feet and a nervous 
condition, and assigned a noncompensable rating for a 
calcaneal spur of the left heel.  However, the veteran did 
not perfect his appeal to this decision by submitting a 
timely Substantive Appeal after a Statement of the Case was 
promulgated in March 2000.  Consequently, these issues are 
not before the Board.  See 38 C.F.R. §§ 20.200, 20.302 
(2001).  The Board also notes that it is apparent that the 
veteran is not pursuing an issue of whether he submitted a 
timely substantive appeal regarding these latter issues.  See 
Travel Board hearing transcript, page 2. 
The veteran's right ankle claim is addressed in the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the veteran's claim of service connection for degenerative 
joint disease of the lumbosacral spine has been completed.

2.  The veteran's service records confirm that he 
participated in numerous parachute jumps with the National 
Guard, and that he sustained various injuries during these 
jumps including a slipped disc of the lumbar spine in 
February 1967.

3.  At the time of his February 1967 lumbar spine injury, the 
veteran indicated that he had previously experienced a 
slipped disc ten years earlier.  He reported that a 
chiropractor had "put it back in place," and that he had no 
further problems until his February 1967 injury.  

4.  The evidence on file does not show that the veteran was 
diagnosed with degenerative joint disease of the lumbosacral 
spine during military service, to include his periods of 
active duty, inactive duty training, and ACDUTRA.

5.  The competent medical evidence reflects that the 
veteran's degenerative joint disease of the lumbosacral spine 
is causally related to his having participated in numerous 
parachute jumps while in the National Guard.


CONCLUSION OF LAW

The veteran is entitled to a grant of service connection for 
degenerative joint disease of the lumbosacral spine.  
38 U.S.C.A. §§ 101(24), 1110, 1111, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.306, 
3.307, 3.309 (2001); 66 Fed. Reg. 45620-45632 (August 29, 
2001) (codified as amended at 38 C.F.R. § 3.159); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the individual concerned was disabled from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  Duty, other than full-time 
duty, performed by a member of the National Guard of any 
State, is considered to be inactive duty training.  38 C.F.R. 
§ 3.6(d)(4).

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition except for defects, infirmities, or 
disorders noted when examined and accepted for service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that a disease existed prior to service.  38 
U.S.C.A. §§ 1111, 1137; 38 C.F.R. 3.304(b).  A preexisting 
injury or disease will be considered to have been aggravated 
by active military service, where there is an increase in 
disability during such service, unless there is specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1999).  
Temporary flare-ups will not be considered to be an increase 
in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during active service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).  The determination whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  VA has also revised the provisions 
of 38 C.F.R. § 3.159 effective November 9, 2000, in view of 
the new statutory changes.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.  In the instant case, the Board finds that VA's 
duty to assist and duty to notify under the VCAA has been 
fulfilled.


Background.  As a preliminary matter, the Board notes that 
the record reflects that not all of the veteran's service 
records are available, and that the RO's efforts to obtain 
additional records appears to have been unsuccessful.  In 
such situations, the Board has a heightened obligation to 
explain its findings and conclusions and carefully consider 
the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992);  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991)

The veteran's service records that are on file confirm that 
he participated in multiple parachute jumps while in the 
National Guard.  Further, records dated in February 1967 
reflect that he sustained a slipped disc of his lumbar spine 
as a result of an injury that occurred during a parachute 
jump.  Records dated in late March 1967 note that the veteran 
reported he had had ten years of back pain starting with a 
"slipped disc" at that time.  He did not remember his 
symptoms, but he remembered he saw a chiropractor at that 
time who "put it back in place."  He did well until two 
months earlier when he again developed pain in the low back 
and the right sacro-iliac area.  The veteran was ultimately 
hospitalized, where he was placed in traction for eight days.  
It was noted that X-rays on admission showed the lumbar spine 
to be within normal limits.  After being taken out of 
traction, the veteran's course was uneventful.  He underwent 
a physical therapy rehabilitation program, and was discharged 
back to civilian status in March 1967.  The diagnosis was 
acute low back sprain.  

A Report of Investigation indicated that no permanent 
disability was anticipated, that no misconduct was indicated, 
and that the veteran was in authorized duty status.  There 
was no indication that the incident was not in the line of 
duty.  Thus, this injury was found to have been in the line 
of duty.

The evidence on file indicates that the veteran continued to 
participate in parachute jumps until January 1985, when he 
sustained a right ankle fracture.  Additionally, the Board 
notes that the veteran was treated for a fractured pelvis in 
March 1963 that was incurred when he fell from the Armory 
drill hall while preparing training aids.  He injured his 
left leg in a May 1977 parachute jump.  Further, in May 1981, 
he sustained lacerations of both knees and left elbow, and a 
cracked left ankle as a result of a parachute jump.  No 
discharge examination appears to be on file.

Various private medical records are on file which cover a 
period from 1994 to 1999.  

In a February 1994 private medical statement, W. H. D., M.D., 
(hereinafter, "Dr. D") noted, in part, that he had treated 
the veteran since March 30, 1992, for severe osteoarthritis 
of the lumbosacral spine.  Similarly, an August 1997 
statement from C. D. B, M.D., (hereinafter, "Dr. B") noted 
that the veteran had been followed by his office since 1992 
for multiple musculoskeletal symptoms and problems, including 
degenerative arthritis of the lumbosacral spine.  It was 
noted that on X-rays the veteran had heavy bridging of the 
disc space suggesting diffuse idiopathic skeletal 
hyperostosis (DISH).  It was further noted that a July 1996 
CT scan of the lumbosacral spine showed mild spinal stenosis 
at L4-5, as well as some narrowing of the neurofamina at L5-
S1.

Also on file is an August 1997 private medical statement from 
a Dr. T, who noted that the veteran had DISH, and opined that 
this degenerative arthritis condition was exacerbated and 
accelerated by cumulative trauma.  Dr. T noted that the 
veteran had been a paratrooper and had made numerous jumps.

In December 1997, the veteran, among other things, underwent 
a discogram due to L4-5 stenosis, L4-5 bulging disc, L5-S1 
stenosis, L5 bulging disc, L3-4 stenosis.  Thereafter, in 
March 1998, he underwent L4-5 discectomy, L4-5 disc 
decompression with magnification, and transradicular 
percutaneous disc decompression.  Pre- and post-operative 
diagnosis was L4-5 lumbar disc syndrome.  Additionally, it is 
noted that these records indicate that both of these 
procedures were authorized by a  J. S. L., D.O. (hereinafter, 
"Dr. SL").  

The veteran underwent a VA spine examination in May 1998.  At 
this examination, the veteran reported, among other things, 
that he had been in the National Guard, and that he "screwed 
up [his] back," in 1960 from jumping out of planes.  
Following examination of the veteran, the examiner diagnosed 
degenerative joint disease, lumbosacral spine, with loss of 
function due to pain.  Moreover, the examiner opined that 
obesity was a large contributing factor in the veteran's 
disability.  

In an undated statement received by the RO in December 1998, 
Dr. SL summarized the injuries the veteran had received as a 
result of his parachute jumps while in the National Guard.  
Among other things, Dr. SL stated that in March 1967 the 
veteran developed an acute low back strain, which was 
consistent with his persistent debilitated back pain, so this 
was directly related to a service injury in reference to the 
fact that he has developed degenerative painful spine 
requiring surgery.
By the January 1999 rating decision, the RO denied service 
connection for degenerative joint disease of the lumbosacral 
spine.  The RO found that this disability existed prior to 
service, and that there was no evidence that the condition 
permanently worsened as a result of service.  Among other 
things, the RO noted that the veteran gave a 10 year history 
of back pain, starting with a slipped disc, in 1967.  The RO 
further noted that at the time of the 1967 injury, it was 
noted that no permanent disability was anticipated.  Also, 
the RO stated that there was no evidence showing that the 
veteran had been treated continuously for back pain since 
1967.

The veteran appealed the January 1999 rating decision to the 
Board.  In support of his appeal, he submitted an August 1999 
statement from a chiropractor who noted that he had treated 
the veteran for a persistent back injury as a result of a 
"service-related injury dating back to 1967."  The 
chiropractor also stated that the veteran's X-rays showed 
DISH, which normally only affected a very small percentage of 
the population.  Further, the chiropractor felt that the 
veteran's condition was "exacerbated by repeated trauma from 
parachute jumping."  

VA medical records were also added to the file dated in 1999 
and 2000.  A June 1999 MRI report of the lumbar spine noted 
that the veteran reported he had had 30 years of back and 
neck pain.  Overall impression was L4-5 and L5-S1 disc 
bulges.  Further, a February 2000 outpatient treatment record 
included an assessment of slowly worsening back pain with MRI 
that was "consistent with his history of trauma obtained when 
he was a paratrooper."

At his July 2001 personal hearing, the veteran testified that 
he was with the National Guard from 1960 to 1993, and that he 
had been a paratrooper until he broke his ankle in 1985.  He 
described the circumstances of his 1967 back injury, and that 
he had continued to have problems since the injury which he 
self-treated with Tylenol and hot showers.  Nevertheless, he 
testified that he never complained of his back problems on 
his annual physicals.  He also testified that he could not 
remember the circumstances of his pre-service back problems; 
he could not recall any specific injury, and maintained that 
he had never been in an automobile accident nor had back 
surgery prior to service.  


Analysis.  In the instant case, the Board finds that the 
evidence supports a grant of service connection for 
degenerative joint disease of the lumbosacral spine.

As an initial matter, the Board concludes that the record 
does not support a finding that the veteran's degenerative 
joint disease of the lumbosacral spine actually pre-existed 
service.  The service medical records that are on file do not 
show that this condition was noted at the time of the 
veteran's entry into service.  See 38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  While he did report a ten year history 
of back pain in March 1967, he did not remember the 
circumstances of the original disability.  He described it as 
a slipped disc which a chiropractor "put it back in place."  
Moreover, he indicated that he had no further problems with 
his back until the 1967 injury.  Thus, it appears that his 
prior history consisted of an acute back injury that resolved 
with treatment.  Furthermore, the Board notes that the 
service medical records do not show that the veteran was 
diagnosed with degenerative joint disease of the lumbosacral 
spine.  In fact, the March 1967 records note that X-rays 
taken of the lumbar spine were within normal limits.  
Consequently, the Board concludes that there is no clear and 
unmistakable evidence that this disability preexisted 
service.  Id.

The Board finds that all of the evidence on file, including 
that pertinent to service, reflects that the veteran's 
current degenerative joint disease of the lumbosacral spine 
was incurred as a result of an injury(ies) that occurred as a 
result of his participating in multiple parachute jumps with 
the National Guard.  See 38 C.F.R. § 3.303(d).  As mentioned 
above, a veteran is entitled to service connection for a 
disability incurred as a result of an injury that occurred 
either during inactive duty training or ACDUTRA.  38 C.F.R. 
§ 3.6.

Initially, the Board notes that the veteran may be entitled 
to a grant of service connection for his degenerative joint 
disease on a presumptive basis.  The record reflects that the 
veteran served on active duty from November 1990 to April 
1991.  In his February 1994 statement, Dr. D stated that he 
had treated the veteran since March 30, 1992, for severe 
osteoarthritis of the lumbosacral spine.  Similarly, in his 
August 1997 statement, Dr. B stated that his office had 
followed the veteran since 1992 for degenerative arthritis of 
the lumbosacral spine.  Thus, it appears arthritis was 
present within the first post-service year.  However, it is 
not clear whether it was present to a compensable degree of 
at least 10 percent at that time.  See 38 C.F.R. §§ 3.307, 
3.309.

The Board further notes that there are multiple medical 
opinions which relate the veteran's degenerative joint 
disease of the lumbosacral spine to his multiple parachute 
jumps with the National Guard.  This includes the August 1997 
statement from Dr. T, the statement received from Dr. SL in 
December 1998, the August 1999 chiropractor's statement, and 
the February 2000 VA outpatient treatment record.  No 
competent medical evidence is on file which specifically 
refutes these opinions.  The Board cannot reject medical 
evidence, or reach an opposite conclusion, based solely on 
its own unsubstantiated opinion.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

The Board acknowledges that, with the exception of Dr. SL, it 
is not clear whether the above health care professionals had 
reviewed the veteran's service medical records in conjunction 
with their opinion.  Also, none appear to address the 
veteran's account of a ten year history of back pain which he 
reported in 1967.  However, the evidence clearly shows that 
the veteran did participate in multiple parachute jumps with 
the National Guard, and that he received various injuries as 
a result thereof including a slipped disc of the lumbar spine 
in February 1967.  Furthermore, the Board notes that the 
veteran has alleged continuity of symptomatology regarding 
his back problems since the time of the 1967 injury.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  It does not appear 
that there is any evidence on file which refutes these 
allegations of continuity of symptomatology.  Thus, it 
appears that these opinions are consistent with the facts of 
the veteran's case.
Based on the foregoing, the Board concludes that the veteran 
is entitled to a grant of service connection for degenerative 
joint disease of the lumbosacral spine.  Reasonable doubt has 
been resolved in the veteran's favor.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine is granted.


REMAND

As previously mentioned, the veteran's service records 
reflect that he sustained a right ankle fracture in January 
1985 as a result of a parachute jump.  Service connection was 
subsequently granted for residuals of a right ankle fracture 
by a June 1994 rating decision.  A 10 percent rating was 
assigned, effective June 22, 1993.

The veteran initiated his current increased rating claim in 
March 1998.  He subsequently underwent a VA examination of 
his right ankle in May 1998.  Thereafter, the 10 percent 
rating was confirmed and continued by the January 1999 rating 
decision.  The veteran appealed this decision to the Board, 
contending, in part, that he was entitled to a higher rating 
for his service-connected right ankle.  

At his July 2001 personal hearing, the veteran testified that 
his right ankle had become worse during the past 1 1/2 to 2 
years.  However, no examination appears to have been accorded 
to the veteran since May 1998 for disability evaluation 
purposes.  VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Under these circumstances, the Board is of the 
opinion that another VA examination is required in order to 
fully assess the severity of the veteran's service-connected 
residuals of a right bimalleolar ankle fracture with 
degenerative joint disease.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The RO should also address whether any additional 
notification or development action is required under the VCAA 
and its implementing regulations regarding this issue.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 1991 & Supp. 
2001), and 66 Fed. Reg. 45620-45632 
(August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159) are fully complied with 
and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
right ankle disability.  After securing 
any necessary release, the RO should 
obtain those records not on file.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the current severity of his 
service-connected residuals of a right 
bimalleolar ankle fracture with 
degenerative joint disease.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  It is imperative that the 
examiner comment on the functional 
limitations caused by pain and any other 
associated symptoms, to include the 
frequency and severity of flare-ups of 
these symptoms, and the effect of pain on 
range of motion.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review. 

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 



